                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

 TERRANCE MCCULLOUGH,                                )
                                                     )        Case Nos. 1:20-cv-232, 1:12-cr-101
             Petitioner,                             )
                                                     )        Judge Travis R. McDonough
 v.                                                  )
                                                     )        Magistrate Judge Susan K. Lee
 UNITED STATES OF AMERICA                            )
                                                     )
             Respondent.                             )


                                      MEMORANDUM OPINION


            Before the Court are Petitioner’s motion to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255 (Doc. 1 in Case No. 1:20-cv-232; Doc. 121 in Case No. 1:12-cr-101) and his

motion to appoint counsel (Doc. 6 in Case No. 1:20-cv-232). For the reasons set forth below,

both motions will be DENIED.

      I.       MOTION TO APPOINT COUNSEL

            While the Court has discretion to appoint counsel when the interests of justice so require

under 18 U.S.C. § 3006A, the Court sees no reason to appoint counsel in this case. As described

in further detail below, Petitioner’s § 2255 motion is untimely and will be denied. Accordingly,

the motion to appoint counsel (Doc. 6 in Case No. 1:20-cv-232) is DENIED.

      II.      MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE

               A. Background

            On November 6, 2014, Petitioner was sentenced to 262 months’ imprisonment, followed

by eight years of supervised release, based on his conviction for possession with intent to

distribute 28 grams or more of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)




Case 1:20-cv-00232-TRM-SKL Document 8 Filed 12/01/20 Page 1 of 6 PageID #: 58
and 851. (See Doc. 94 in Case No. 1:12-cr-101.) Petitioner was sentenced as a career offender

based on one prior conviction for possession of cocaine for resale and one prior conviction for

aggravated assault, despite his objection to his designation as such. (See Doc. 88, at 6–7, in Case

No. 1:12-cr-101; Doc. 97, at 4, in Case No. 1:12-cr-101.)

       On November 10, 2014, Petitioner appealed the Court’s judgment, arguing again that he

should not have been sentenced as a career offender because his prior conviction for aggravated

assault did not qualify as a crime of violence for career-offender purposes. (See Doc. 102, at 2,

in Case No. 1:12-cr-101.) However, the Sixth Circuit affirmed the Court’s judgment and upheld

Petitioner’s sentence. (Id. at 6.)

       On August 19, 2020, Petitioner filed the instant motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255. (Doc. 1 in Case No. 1:20-cv-232; Doc. 121 in Case No. 1:12-

cr-101.) Petitioner argues that he should not have been sentenced as a career offender because

(1) his aggravated-assault conviction does not qualify as a crime of violence, and (2) his prior

conviction for possession of cocaine for resale does not qualify as a controlled-substance offense

under U.S.S.G. § 4B1.2. (See generally Doc. 1 in Case No. 1:20-cv-232; Doc. 121 in Case No.

1:12-cr-101.)

           B. Standard of Review

        To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate: “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete




                                    2
Case 1:20-cv-00232-TRM-SKL Document 8 Filed 12/01/20 Page 2 of 6 PageID #: 59
miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

        Section 2255(f) imposes a one-year limitations period on all petitions for collateral relief

under § 2255 running from the latest of: (1) the date when the judgment of conviction becomes

final; (2) the date when the impediment to making a motion created by governmental action in

violation of the Constitution or laws of the United States is removed, if the movant was

prevented from making a motion by such governmental action; (3) the date when the right

asserted was initially recognized by the Supreme Court, if that right has been newly recognized

by the Supreme Court and made retroactively applicable to cases on collateral review; or (4) the

date when the facts supporting the claim or claims presented could have been discovered through

the exercise of due diligence. 28 U.S.C. § 2255(f).

       In ruling on a § 2255 petition, the Court must also determine whether an evidentiary

hearing is necessary. “An evidentiary hearing is required unless the record conclusively shows

that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d 827, 832 (6th Cir.

2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012)); see also 28 U.S.C.

§ 2255(b). “The burden for establishing entitlement to an evidentiary hearing is relatively light,

and where there is a factual dispute, the habeas court must hold an evidentiary hearing to

determine the truth of the petitioner’s claims.” Martin, 889 F.3d at 832 (quoting Turner v.

United States, 183 F.3d 474, 477 (6th Cir. 1999)) (internal quotation marks omitted). While a

petitioner’s “mere assertion of innocence” does not entitle him to an evidentiary hearing, the

district court cannot forego an evidentiary hearing unless “the petitioner’s allegations cannot be

accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. When petitioner’s factual narrative of the events




                                    3
Case 1:20-cv-00232-TRM-SKL Document 8 Filed 12/01/20 Page 3 of 6 PageID #: 60
is not contradicted by the record and not inherently incredible and the government offers nothing

more than contrary representations, the petitioner is entitled to an evidentiary hearing. Id.

           C. Analysis

                    i. Timeliness of Petitioner’s Motion

       Petitioner’s motion is untimely under § 2255(f)(1) because his motion was not filed

within one year of the date on which the judgment of conviction became final. In this case,

Petitioner’s judgment became final on November 25, 2015, when his time to petition the

Supreme Court for certiorari ended. Petitioner’s motion is also untimely under § 2255(f)(4)

because, although he argues that “new evidence” shows he is not a career offender, Petitioner

identifies no evidence or new facts supporting his claim for relief that were not or could not have

been discovered at the time of his sentencing. Accordingly, his motion was also not filed within

one year from “the date on which the facts supporting the claim or claims presented could have

been discovered through the exercise of due diligence.” 28 U.S.C. § 2255(f)(4).

       Petitioner acknowledges that his motion is untimely under § 2255(f)(1) but argues that

the one-year statute of limitations does not bar his motion “because he is actually innocent of

being a career offender.” (Doc. 1, at 22, in Case No. 1:20-cv-232; Doc. 121, at 22, in Case No.

1:12-cr-101.) “Actual innocence” may excuse procedural default of a claim raised in a § 2255

petition. See Bousley v. United States, 523 U.S. 614, 623 (1998). “Actual innocence” sufficient

to excuse procedural default “means factual innocence, not mere legal insufficiency.” Id. (citing

Sawyer v. Whitley, 505 U.S. 333, 339 (1992)). “To establish actual innocence, petitioner must

demonstrate that, in light of all the evidence, it is more likely than not that no reasonable juror

would have convicted him.” Id. (quoting Schlup v. Delo, 513 U.S. 298, 327–28 (1995)) (internal

quotation marks omitted).




                                    4
Case 1:20-cv-00232-TRM-SKL Document 8 Filed 12/01/20 Page 4 of 6 PageID #: 61
       Here, Petitioner’s claims are untimely, not procedurally defaulted. Moreover, Petitioner

does not argue or present any evidence that he is actually innocent of the underlying

convictions—either his federal conviction for possession with intent to distribute crack cocaine

or the underlying career-offender predicates. Instead, he argues that he should not have been

designated as a career offender, which bears on the appropriateness of his sentence rather than

his conviction. See also Vanwinkle v. United States, 645 F.3d 365, 370 (6th Cir. 2011)

(observing that a guilty plea “serves as an admission that he is not innocent of the crimes

charged” (citations omitted)). In the Sixth Circuit, the actual-innocence exception “does not

permit prisoners to raise claims about guidelines calculations in a collateral attack.” Gibbs v.

United States, 655 F.3d 473, 478 (6th Cir. 2011). Thus, even if actual innocence could excuse

the untimeliness of Petitioner’s motion, his claim that he is “actually innocent of being a career

offender” does not fit the actual-innocence exception. See id.

       Petitioner has also not demonstrated any facts that would entitle him to equitable tolling

of the statute of limitations. While the one-year statute of limitations applicable to § 2255

motions is subject to equitable tolling, Solomon v. United States, 467 F.3d 928, 933, 935 (6th

Cir. 2006), tolling is applied sparingly, Griffin v. Rogers, 399 F.3d 626, 635 (6th Cir. 2005). To

be entitled to equitable tolling, a habeas petitioner must show: “‘(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and

prevented timely filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)). In this case, Petitioner has not provided facts

demonstrating that some extraordinary circumstance prevented the timely filing of the present




                                    5
Case 1:20-cv-00232-TRM-SKL Document 8 Filed 12/01/20 Page 5 of 6 PageID #: 62
motion or that he has been diligently pursuing his rights. Accordingly, Petitioner is not entitled

to equitable tolling, and his § 2255 motion will be dismissed as untimely.1

    III.      CONCLUSION

           The record before the Court conclusively shows that Petitioner is not entitled to relief.

Accordingly, an evidentiary hearing is unnecessary. See Martin, 889 F.3d at 832. Petitioner’s

§ 2255 motion (Doc. 1 in Case No. 1:20-cv-232; Doc. 121 in Case No. 1:12-cr-101) is DENIED,

and this action will be DISMISSED WITH PREJUDICE.

           Should Petitioner give timely notice of an appeal from this order, such notice will be

treated as an application for a certificate of appealability, which is DENIED because he has

failed to make a substantial showing of the denial of a constitutional right or to present a

question of some substance about which reasonable jurists could differ. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally,

the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of Appellate Procedure

and hereby CERTIFIES that any appeal from this action would not be taken in good faith and

would be totally frivolous. Therefore, any application by Petitioner for leave to proceed in forma

pauperis on appeal is DENIED. See Fed. R. App. P. 24.

           AN APPROPRIATE JUDGMENT WILL ENTER.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE

1
  Even if Petitioner’s claims were timely, the Sixth Circuit has held that a petitioner challenging
a career-offender designation is not entitled to § 2255 relief when he “does not allege that he is
innocent of the charged offense or the underlying predicate offenses” and “does not rely on any
constitutionally prohibited factors.” Snider v. United States, 908 F.3d 183, 191 (6th Cir. 2018)
(“[Petitioner] was sentenced under an advisory guidelines scheme, and the district court applied
the 18 U.S.C. § 3553(a) factors at sentencing. Although the career designation may have
affected the ultimate sentence imposed, it did not affect the lawfulness of the sentence itself.”
(citations, alternations, and internal quotation marks omitted)).


                                    6
Case 1:20-cv-00232-TRM-SKL Document 8 Filed 12/01/20 Page 6 of 6 PageID #: 63
